Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 7-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0235310) in view of Sim (US 20190129265).
Re: claim 1, Li discloses a first substrate 20, a second substrate 10 disposed opposite the first substrate (Fig. 8), and a liquid crystal layer 40 disposed between the first substrate and the second substrate; wherein the first substrate comprises a substrate 21 (Fig. 3), a color resist layer 22 disposed on the substrate, and column spacer layer P disposed on the color resist layer (Fig. 3); wherein the column spacer layer comprises at least one spacer column P, the color resist layer comprises at least one supporting color resist block (Fig. 3, upper right portion of 221 disposed on top of black matrix BM) supporting the spacer column, a supporting compensation block 222 is disposed on one side of any of the supporting color resist blocks (Fig. 3, the right side), the supporting compensation block is disposed on the substrate 21, and the spacer column P is disposed on the supporting color resist block and the supporting compensation block (Fig. 3).
Li does not explicitly disclose that an array structure layer is disposed on the substrate; a pixel electrode layer disposed on the color resist layer; and that the supporting compensation block is disposed on the array structure layer.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an array structure layer be disposed on the substrate; a pixel electrode layer disposed on the color resist layer; and the supporting compensation block be disposed on the array structure layer, as disclosed by Sim, in the device disclosed by Li for the purpose of providing an array of switching mechanisms capable of modulating the liquid crystal molecules in the liquid crystal layer, where when activated, the switching mechanism permits the transmission of the signal carried by the data line to a viewer of the display device.
Re: claim 11, Li discloses a display panel (Figs. 1-3); a first substrate 20, a second substrate 10 disposed opposite the first substrate (Fig. 8), and a liquid crystal layer 40 disposed between the first substrate and the second substrate; wherein the first substrate comprises a substrate 21 (Fig. 3), a color resist layer 22 disposed on the substrate, and column spacer layer P disposed on the color resist layer (Fig. 3); wherein the column spacer layer comprises at least one spacer column P, the color resist layer comprises at least one supporting color resist block (Fig. 3, upper right portion of 221 disposed on top of black matrix BM) supporting the spacer column, a supporting compensation block 222 is disposed on one side of any of the supporting color resist blocks (Fig. 3, the right side), the supporting compensation block is disposed on the 
Li does not explicitly disclose a backlight; that an array structure layer is disposed on the substrate; a pixel electrode layer disposed on the color resist layer; and that the supporting compensation block is disposed on the array structure layer.
Sim discloses that an array structure layer RE1a, RE1b, 220, 250, 230, 240 (Fig. 22) is disposed on the substrate 210; a pixel electrode layer PE1a, PE1c, PE1b4, PE1b1 disposed on the color resist layer CFa, CFb (Fig. 22); and that the supporting compensation block CFa is disposed on the array structure layer (Fig. 22).
While Sim does not explicitly disclose a backlight, a person of ordinary skill in the art at a time prior to the effective date would have known that a liquid crystal-based display device requires a light source because it is not self-luminescent. Light sources for liquid crystal-based displays comprise natural light, a backlight, or a combination of both natural light and a backlight. Hence, the claim limitation is the obvious choice from a finite number of predictable solutions with a reasonable expectation of success.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a backlight; an array structure layer be disposed on the substrate; a pixel electrode layer disposed on the color resist layer; and the supporting compensation block be disposed on the array structure layer, as disclosed by Sim, in the device disclosed by Li for the purpose of providing a light source utilized in producing images for output to a viewer of the display device and for the purpose of providing an array of switching mechanisms capable of modulating the liquid crystal molecules in the liquid crystal layer, where when activated, the switching 
Re: claims 2 and 12, Li and Sim disclose the limitations of claims 1 and 11, respectively, and Li further discloses that a first opening is disposed on one side of any of the supporting color resist blocks (Fig. 3, where the first opening is in between the supporting color resist block and the supporting compensation block 222), the supporting compensation block 222 is disposed on one side of the supporting color resist block away from the first opening (Fig. 3), and Sim further discloses that a side of the spacer column CS1a (Fig. 22) away from the supporting compensation block CFa extends to the first opening (Fig. 22, where the first opening is the rim of CNT1), and an orthographic projection of the spacer column in a direction perpendicular to the color resist layer CFa, CFb at least partially overlaps the first opening (Fig. 22).
Re: claims 3 and 13, Li and Sim disclose the limitations of claims 2 and 12, respectively, and Sim further discloses that a first through hole CNT1 is disposed in the first opening for electrically connecting the pixel electrode layer PE1a and the array structure layer DE1 (Fig. 22), and the orthographic projection of the spacer column CSA1 in a direction perpendicular to the color resist layer CFa, CFb is adjacent to an orthographic projection of the first through hole in a direction perpendicular to the color resist layer (Fig. 22).
Re: claims 7 and 17, Li and Sim disclose the limitations of claims 2 and 12, respectively, and Li further discloses a width of the spacer column P at the first opening is greater than a width of the first opening (Fig. 3, where the first opening is in between the supporting color resist block and the supporting compensation block 222).

Re: claims 9 and 19, Li and Sim disclose the limitations of claims 1 and 11, respectively, and Li further discloses that the orthographic projection of the spacer column P in the direction perpendicular to the color resist layer 22 overlaps an orthographic projection of the supporting compensation block 222 in a direction perpendicular to the color resist layer (Fig. 3).
Re: claims 10 and 20, Li and Sim disclose the limitations of claims 1 and 11, respectively, and Li further discloses that a material of the supporting compensation block 222 is the same (para. 42 discloses same material) as a material of the supporting color resist block (Fig. 3, upper right portion of 221 disposed on top of black matrix BM). While Li does not explicitly disclose that the supporting compensation block and the supporting color resist block are an integrally formed structure, it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. See MPEP § 2144.04).
Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871